
	

115 SRES 15 IS: Expressing the sense of the Senate that the Mexico City policy should be permanently established.
U.S. Senate
2017-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 15
		IN THE SENATE OF THE UNITED STATES
		
			January 20, 2017
			Mr. Lee (for himself, Mr. Daines, Mr. Moran, Mr. Sasse, Mr. Cornyn, Mr. Cruz, and Mr. Paul) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate that  the Mexico City policy 
			 should be permanently established.
	
	
 Whereas section 104(f) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b(f)) (commonly referred to as the Helms amendment) states that no foreign assistance funds may be used to pay for the performance of abortion as a method of family planning or to motivate or coerce any person to practice abortions;
 Whereas section 518 of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2006 (Public Law 109–102; 119 Stat. 2202) (commonly referred to as the Siljander Amendment) states that no foreign assistance funds may be used to lobby for or against abortion;
 Whereas, in 1984, President Ronald Reagan established the Mexico City Policy, which prohibits foreign aid for family planning purposes from being given to foreign nongovernmental organizations that perform abortions or actively promote abortion as a method of family planning, regardless of the source of funding;
 Whereas, upon assuming office on January 20, 1989, President George H.W. Bush continued to enforce the Mexico City Policy as established by President Reagan;
 Whereas the Mexico City Policy was reestablished on January 22, 2001, by President George W. Bush; and
 Whereas, on January 23, 2009, President Barack Obama rescinded the Mexico City Policy: Now, therefore, be it
		
	
 That it is the sense of the Senate that— (1)the President should immediately reapply and consider improving the Mexico City Policy; and
 (2)Congress should expeditiously consider statutory changes that permanently codify the Mexico City Policy or an improved version thereof.
